Citation Nr: 1146267	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee patellofemoral pain syndrome prior to April 1, 2004, and a rating higher than 30 percent since (except in the interim when the Veteran had a temporary total convalescent rating for this disability under 38 C.F.R. § 4.30).  

2.  Entitlement to extension of this temporary total convalescent rating beyond March 31, 2004.

3.  Entitlement to an initial rating higher than 30 percent for right knee instability.  

4.  Entitlement to a rating higher than 10 percent for left knee patellofemoral pain syndrome.  

5.  Entitlement to a rating higher than 20 percent for low back strain.  


6.  Entitlement to an initial rating higher than 10 percent for gouty arthritis of the left foot.  

7.  Entitlement to an initial rating higher than 10 percent for gouty arthritis of the right foot.

8.  Entitlement to an initial rating higher than 10 percent for gouty arthritis of the left hand.  

9.  Entitlement to an initial rating higher than 10 percent for gouty arthritis of the right hand.  

10.  Entitlement to an effective date earlier than April 1, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to June 1973 and from September 1973 to March 1986.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in February 2008 and remanded to the RO via the Appeals Management Center (AMC), since the agency of original jurisdiction (AOJ), for additional development and consideration.

In a February 2011 decision since issued, the AMC granted service connection for gouty arthritis of the feet and hands, assigning a 10 percent rating for each foot and hand retroactively effective from July 14, 2003, the date of receipt of these claims.  The AMC also increased the rating for the Veteran's low back strain from 10 to 20 percent as of December 2, 2009, the date of a VA compensation examination.  He has since in March 2011, in response, submitted a statement in support of claims (VA Form 21-4138) expressing his continued disagreement with his "entitlements," the convalescent right knee surgery upgrade, the left knee percentage upgrade, the lower back percentage upgrade, and regarding the amount or rate of his compensation payments since March 2003, including concerning his TDIU effective date.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider whether to "stage" a rating when, as here, the Veteran has appealed the ratings initially assigned following the granting of service connection).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See, too, AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that, even if a rating for a disability is increased during the pendency of an appeal, it is presumed the Veteran is requesting the highest possible rating for the disability unless he expressly indicates otherwise).  So the issues now before the Board are as indicated.

As noted in the February 2008 Board remand, although a March 2005 statement of the case (SOC) reflects special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound was denied, the accompanying rating decision contains no reference to this additional issue.  So the Board referred this matter to the RO/AMC.  

The rating decision still has not been associated with the claims file, however.  And this is significant because the December 2010 VA aid and attendance or housebound examination report confirms the Veteran needs the regular aid and attendance of another person.  As such, this additional claim is again referred to the RO/AMC for all appropriate action since the Board does not presently have jurisdiction to consider this other claim.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO/AMC as the AOJ).  This claim is not inextricably intertwined with those already at issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters). 

Here, even the claims that are currently before the Board are being remanded to the RO via the AMC in Washington, DC, for further development and consideration.  So, ultimately, whether this SMC claim is inextricably intertwined with these other claims on appeal is inconsequential since the Board is either remanding or referring all of the claims, so not deciding any of them in this decision.


REMAND

When previously remanding this case in February 2008, the Board indicated a medical opinion needed to be obtained to assist in determining whether the Veteran required convalescence beyond March 31, 2004, following and as a result of his right knee surgery in September 2003.  But while the AMC's October 2009 VA examination request reflects that an opinion concerning this was solicited, neither the December 2009, September 2010, nor December 2010 VA examiner provided an opinion to assist in making this important determination.  The United States Court of Appeals for Veterans Claims has held "that a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must be remanded to obtain this needed medical opinion as to whether the Veteran required convalescence beyond March 31, 2004 following and as a result of his right knee surgery in September 2003.  

The right knee patellofemoral pain syndrome was assigned a temporary total convalescent rating under 38 C.F.R. § 4.30 from September 10, 2003, so from the time of that surgery until a lesser 30 percent rating took effect as of April 1, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5010.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.  In this instance, the Veteran's right knee disability is partly rated under DC 5010 because it involves arthritis due to trauma, i.e., post-traumatic arthritis, which in turn is rated under DC 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  DC 5003, in turn, indicates to rate degenerative arthritis based on the extent it causes limitation of motion of the affect joint - which, here, since involving the knee, are DCs 5260 for limitation of knee/leg flexion and DC 5261 for limitation of knee/leg extension.  He also has had a separate 30 percent rating for right knee instability under DC 5257, effectively since July 14, 2003.  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel  subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a 
zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a 

disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran also, as mentioned, has gouty arthritis in his hands and feet and resultantly, in February 2011, was granted service connection and a 10 percent rating for each hand and foot.  But while the February 2011 supplemental SOC (SSOC) reflects the AMC's determination that he also has gout in his knees, which supposedly was rated along with his knee disabilities, he has not been provided the pertinent rating criteria of DCs 5002 and 5017 concerning the evaluation of gout as an active process of rheumatoid arthritis.

In addition, the Board has construed the Veteran's most recent correspondence received in March 2011 as a NOD with the initial 10 percent ratings assigned for the gouty arthritis of his hands and feet.  The Veteran Appeals Control and Locator System (VACOLS), however, does not indicate he has been provided a SOC concerning these claims.  And in this circumstance, the Board has to remand, rather than merely refer, these claims to provide him this required SOC and to give him an opportunity in response to also submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


The Board further notes that, according to the holding in Palczewski v. Nicholson, 21 Vet. App. 174 (2007), while remand is not required where an otherwise adequate VA examination has been accomplished or just on account of the mere passage of time since an otherwise adequate examination, in this particular case the Veteran asserts his disabilities have gotten appreciably worse even since his most recent VA examinations.  Thus, additional VA examinations are needed to reassess the severity of his several disabilities at issue.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and VAOPGCPREC 11-95 (April 7, 1995).

The Board's February 2008 remand also referred the derivative TDIU claim to the AMC, noting that, although the Veteran had filed a TDIU application (VA Form 21-8940) in November 2004, the file did not reflect that the RO had taken any action on this claim insofar as developing and adjudicating it.  And while the AMC associated a copy of a March 2007 rating decision with the file reflecting a TDIU was granted as of April 1, 2004, and noted to have been printed from Virtual VA records, the notice to the Veteran of that March 2007 rating decision has not been associated with the file.  In addition, in his March 2011 statement, the Veteran asserted that he did not receive TDIU benefits until 2007.  He therefore asked for an auditing of his VA compensation payments since March 2003.  The issue of whether he is entitled to an earlier effective date for his TDIU, meaning earlier than April 1, 2004, including insofar as whether he has been paid at the appropriate rate since March 2003, is inextricably intertwined with his other claims at issue in this appeal.  So the Board is assuming jurisdiction over this claim in addition to those already on appeal.

Lastly, since the claims file is being returned to the RO via the AMC, it should be updated to include any more recent VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating the Board has constructive, if not actual, notice of the possible existence of these additional records).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Associate notice of the March 2007 rating decision with the claims file.  If no notice was issued, this must be documented in the record.  The Court has applied a presumption of administrative regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notices, which provides that government officials are presumed to "have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); and Jones v. West, 12 Vet. App. 98, 100-02 (1998).  And while this presumption of administrative regularity is not absolute, it only may be overcome or rebutted by "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt of notice generally is insufficient for this purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).

2.  Send the Veteran and his representative notice of the rating criteria of 38 C.F.R. § 4.71a, DC 5002, on referral from DC 5017, since it apparently already has been conceded he has gout in his knees that is part and parcel of his service-connected knee disabilities, in addition to the separately rated gouty arthritis affecting his hands and feet.  


3.  Obtain all records of VA treatment the Veteran has received since December 2009.  The request for these records is governed by 38 C.F.R. § 3.159(c)(2).  Notify him of any inability to obtain any of these records, as required by 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule a VA compensation examination to reassess the severity of the Veteran's right knee disability, left knee disability, low back disability, and the gouty arthritis affecting his hands and feet.

Concerning the low back, the examiner should identify all pathology found to be present and conduct all necessary diagnostic testing and evaluation, including range-of-motion studies expressed in degrees and in relation to normal range of motion.  As well, the examiner must describe any pain, weakened movement, premature or excess fatigability, and incoordination present and, if possible, try and quantify the amount of additional functional loss the Veteran resultantly has, including in terms of the additional restriction on his range of motion, such as when his symptoms are most prevalent ("flare ups") or during prolonged or repetitive use of his low back.

In addition, if possible, the examiner should state whether the low back disability has caused incapacitating episodes, which are defined as periods of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of these episodes during the past 12 months.


Further, the examiner should indicate whether there is right- or left-sided radiculopathy or sciatic neuropathy attributable to the low back disability.  If there is, the examiner should specify the affected nerve and indicate whether the impairment is akin to complete or incomplete paralysis of the nerve and whether it is slight/mild versus moderate, moderately severe, or severe.  The examiner must also state whether the Veteran has any other associated disability such as bowel or bladder dysfunction and should describe and address this additional disability.  

Regarding the knees, the examiner should measure range of motion, expressing all findings in degrees and noting the point, if any, when the Veteran begins experiencing pain on both flexion and extension.  Further, the examiner should note whether there is weakened movement, premature/excess fatigability, and incoordination, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

As well, because the Veteran reportedly has gouty arthritis in his hands, knees and feet, the examiner should specify the severity of any consequent symptoms of an "active process" - such as impairment of health or incapacitating exacerbations.  The examiner should also indicate the severity of any chronic residuals such as limitation of motion.  An opinion is needed regarding whether pain due to these service-connected disabilities significantly limits functional ability during flare-ups or with extended use.  It also should be noted whether the objective clinical evidence is consistent with the severity of the pain and other symptoms reported by the Veteran

If any increase in the degree of impairment due to the service-connected disabilities of the right knee, left knee, low back, feet, or hands is identified during the relevant period, the examiner should specify the date upon which any increase or increases occurred, to include as to the date upon which the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  The current effective date for his TDIU is April 1, 2004, so if there is indication he was unemployable on account of these disabilities even prior to that date, then this needs to be clarified.

An opinion also should be provided as to whether the Veteran required convalescence beyond March 31, 2004 following and as a result of his right surgery in September 2003.  

To facilitate making these several important determinations, it is essential the claims files be made available to and reviewed by the examiner for the pertinent medical and other history. 

The rationale for all findings and conclusions should be set forth in a legible report, if necessary citing to specific evidence in the file.

5.  Then readjudicate the Veteran's claims in light of the additional evidence.  If these claims are not granted to his satisfaction, send him and his representative a SOC or SSOC, as appropriate, and give them time to submit additional evidence and/or argument in response, including the required substantive appeal (VA Form 9 or equivalent statement) concerning the claims for 

higher initial ratings for the gouty arthritis affecting the hands and feet.  Return all claims to the Board for which an appeal has been perfected.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



